IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :           NO. 521
                                                   :
ORDER AMENDING RULE 576.1 OF                       :           CRIMINAL PROCEDURAL RULES
THE PENNSYLVANIA RULES OF                          :
CRIMINAL PROCEDURE                                 :           DOCKET
                                                   :
                                                   :


                                                ORDER

PER CURIAM

       AND NOW, this 3rd day of August, 2020, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal not having been published before
adoption in the interests of justice and efficient administration, and a Final Report to be
published with this ORDER:

      IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Criminal Procedure 576.1 is amended, in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective October 1, 2020.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.